             Case 4:20-cv-01774 Document 1 Filed on 05/21/20 in TXSD Page 1 of 5

#,
 /,r
/? è /-/cv
         /w5
          /z,, kùsy
                  o s yz?toya
  z//# /
fushn,SY 1*:52
//2y z3/,''
          ?'
           &J/'    g v/izew A,
                             zl
                                Az,
                                  rw z?% zs
J.
 $ Jzs/zyc.
          /-&ttW -
                                                                  United StatesCouds
    ym Ltths
AzssJ     y-/v
             myz :..
                   :,,tqyvyyvgusz
                       .
                                                                Southeyn DistrictofTexas
                                                                       F lLE D
X J >y >-         swo ,n                                          Mlï 21222,
,7s- /> s-/z X zzp?z-'
                                               David1.Brafley,ClerkQfCourt
 Jkas/,m F O JW
 V**5U'*$ aZ  /v,z?'s/ kk??)l zwz,w J nc .
 Tz oxs /;r.y 7y >V/,VzfzzzvJ%c.)A,Jzw /sqvv-gvu/m)    /'?t:zy,z'v '''   I lm gJz'/C       .

                                                     g l Ja/# JL/''A '-i'7
 44 t?wc/,zss.
             /zcAvakonn''
                        tGne-'7
                              pO n' V'
                                     n''k
                                        W'zzz-z-
                                               g                         J

 A ''        - //          art/.g zs/y Xzm e '/zx/-zzzzzo A l /zzx,e woz s
   t1Azn
  r(J
   '     .
         /.
     '+)Tzrsyx
             /
             l-luzvppyvxcçgyz/zmex.
                  zsz             /.- #, .
                                         ).s,,A J'
                                                 ,Knlwsz,f kuA y/w,,. x
 Jl-,pM,
       Jagwz: z.
               'z?,.
                   /.z;s
                       'y/4 % ,.- /ysgxwzoza/myvosstp,zns-z
                                                          -h
                / 4X ' l'        i,viwàlzz? z--z-xus :Q. /'
                                                          /'/' z-X e-+ ez?,ze
  J- ;'u ,J sizh //zo/ ,/,
                  ''         .
                             /xe-zsz-zzéwJ' wzzmzzxazo Jzz.e.,
                                                             zz wn N rzzwzwvw.
                                                                             /-
  '
  rlqe .& ,.h(I s w .        ç
  zz//szw hx../x-'zy/-oe
                       .
                       >ey.vz
                       s
                       x    .wx
                              wz's,,,.
                                     4
                                     i-4ai
                                     p,  ,,4-
                                            .
                                            /az
                                            .
                                            /z,
                                              '
                                              >' ,a
                                              wg    4'n'mm,w&/-4,'
                                                       &-           zn,s#r
   Avg/,uc+ . zz/o, A /,'-p, A,z zzzzl'vz',z''A J-/./-           /1k/,7zvxzw-4W
   Jas4 oaaht/zo >/
                 /.
                  /z-4 sy
                     Aoz vspss zuzkv zz/asze.rJwA/kx/epz....
                                                           -o-ze-
             za,
   nn///
       ts-/ za
        t-     Vz. t><,/A zwv -/= zyw,re-A -zz,v.
  4z
  tt/ zZ
       PC/w.
           /zzl/é zzv,,/z -4,p-awM :z'/gyyzwezz,hssz-.vt
                                                       zz-x
        Ie//,hsy,zsd-,4,.
                        4
                        :
                        ./,.,41jz
                                -
                                mnz&,/(,,x Jzzz,
                                               zz-
                                                 ':S,.
                                                     4w.
                                                       ,zzzzo-s/..-
                                                                  Ac+
       zz,ç -
            /-at/'z7o pw. )o+ /a.c-.
                                   = -x,m e..
    G , àzrnp-
             î,p
               /yw.
                  / A X .vzsw
                            z p,A '/ zpzXzy zrz?, A/-
                                                    YV nuzxvaewac
   -
    X zz.-.zgso,zm?+
                   ) zxx.
                        zwz z/.
                              1.z5X/z-
                                     sy -2-/,.
                                             c/z?aX4.,.-
                                                       J zwg.
                                                            g
                   /i., .
                        p7-v-oqoix-oxy o z ,.
                                            sw zvzvz.u sv;u s,
                                                             ..
                                                              gg sz.
           +16,4/:.
    (r
    /&
     v,mw t.t,(/g w y >ow,s              p pu.ey           yuyg jo.
                                                                  s yuvjy .
            & .74. éwoc 74, /N c A inJ-               TXSD z
      Case 4:20-cv-01774 Document 1 Filed on 05/21/20      c- z?
                                                           Page 2z
                                                                 zof,G5
z % pg.u .
        5.;-
           ..4 p là'
                   /xzKz,/,   /,.X 4 i/zo As/wve,'/ >/pz
                          /rm '                        /lz,
        ;

                              1,,,.,6.6., txas àezvxvze   s/'z/wz-z-sAzzvzy
T'iz.v
.
      -vqy h-? ;szs/.s(z6
                    zhv ê-
                         ut
                          -'
                           la p,.,) ,4-4,,../'J'Z'//'v. z-A rvx -/-z.z-
                           /                              .




 J:/?repz ? zzz                                       A y enf S../ ,/,re
              z./,/
                  ,;/sA// sx,av zp', œs'         c
                                                 '
                                                 Vs-'
                                                    z
            )// t'
                 z.
                  z.
                   r z.
                      zg,
                                        G z-
                                           zzzzsvl ,uV Xz
                                                        ''
                                                         .
                                                         z-J dW AJJ zl/zz;,L4k .
    Z A/'.
    -

         K Vzt
             mi/
              .
               ',+
                 '.
                  Y'.
                    Y.zz?v///                       ;


I Jzéz ywzzzgsyzp. As.Xgz.zJs/,
                    .
                              s-
                               4g/wyzwso tvtnyzyc
        &<yys./.


        ûsrzlpllt)
        A zvz6,/,,,5
        fzpp.)7,/-T/J7
        m /kZm n //,4 é   v
                          faJ,,.z'
                                 ,'v
eEocFermlel(11Ms)Case 4:20-cv-01774 Document
                             U.S.EQUAL        1 Filed
                                       EMPLOYMENT     on 05/21/20
                                                  OPPORTUNI       in SS
                                                            R COMMI  TXSD
                                                                       ION Page 3 of 5

                                            DISMISSALAND NOTICE OF RIGHTS
To: Maria Ram os                                                            From: Houston Distrid Om ce
    14418 Aldine W estfield Rd. #B                                                M ickey Leland Building
    Houston,TX 77039                                                              1919 Sm ith Street,7th Floor
                                                                                  Houston,TX 77002


                         Onbehalfofpersonls)aggrievedwhoseidentit
                                                                yis
                         CONFIDENTI AL(29CFR WI6OI.7(a))
                                              ....

EEOC Charge No.                           EEOC Representa:ve                                              Telephone No.
                                          Nelly Tam ez,
8462018-10783                             lnvestigator                                                    (346)327-7678
THE EEOC IS CLOSING ITS FILE ON THIS CHARGE FOR THE FOLLOW ING REASON:
               Thefactsal
                        leged inthechargefailtostate aclaim underanyofthestatutesenforced bythe EEOC.

            Yourallegations did notinvolve a disability as defined by the AmericansW i
                                                                                     th Disabi
                                                                                             li
                                                                                              ties Act.

            The RespondentemploysIessthanthe required numberofempl
                                                                 oyeesorisnototherwisecovered bythestatutes.

            Yourcharge was nottimely filed with EEOC;in otherwords,you waited too Iong aqerthe datets)ofthe alleged
               discrimination to 5Ie yourcharge
     X      The EEOC issues the foltowing determination: Based upon its investigation,the EEOC is unable to conclude thatthe
            inform ati
                     on obtained establishesviol
                                               ations ofthe statutes. This doesnotcedify thatthe respondentis in compliance with
            the statutes. No snding is made asto any otherissues thatm ightbe construed as having been raised by this charge.
            The EEOC has adopted the findings ofthe state orlocalfairemploymentpracti
                                                                                    ces agency thatinvestigated this charge.

               Other(briefl
                          y state)

                                                     -   NO TICE O F SUIT RIG HTS -
                                             (Seetheadditiohalinformationattachedtothisform.
                                                                                           )
Title VIl,the Am ericans with Disabilities Act,the Genetic Inform ation Nondiscrim ination Act,orthe Age
Discrim ination in Em ploymentAct:Thiswillbe the only notice ofdism issaland ofyourrightto sue thatwe willsend you.
You mayfilea Iawsuitagainsttherespondentls)underfederalIaw basedonthischarge infederalorstatecoud.Your
Iawsuitmustbe filed W ITHIN 90 DAYS ofyourreceiptofthis notice'
                                                              ,oryourrightto sue based on thischarge willbe
Iost.(Thetimelimitforfilingsuitbased ona claim understate Iaw maybe different.)
EqualPayAct(EPA): EPA suitsmustbefiled infederalorstatecourtwithin2years(3yearsforwillfulviolations)ofthe
alleged EPA underpaym ent.This meansthatbackpay dueforany violations thatoccurred m ore than 2 vears (3 vears)
beforeyou file suitm ay notbe collectible.
                                                               On behal
                                                                      fofthe Com mission


End0surests)                                                  R sr< o . jrvjn,
                                                                                                      a.!Iq/(DaleMai+led)
                                                              DistrlctDirector
         Danette Duron-W illner                                            Texas W orkforce Com m ission
         Associate Corporate Counsel                                       CivilRights Division
         Kelly Services,Inc.                                               101 East15tb
         999 W .Big Beaver                                                 Austin,Texas 78778
         Troy,MI48084
Enclosuree thEEOC
Form 161(11/16) Case   4:20-cv-01774 Document 1 Filed on 05/21/20 in TXSD Page 4 of 5
                                    INFORMATION RELATED TO FILING SUIT
                                  UNDER THE LAWS ENFORCED BYTHE EEO C
                        (Thisinformationrelatesto#//ngsuiti
                                                          nFederalœ'SlatecourtunderFederalIaw.
               Ifyoualsoplan to zue claiming violationsofSlalelaw,please be aware thattim eIimitsaY other
                       provisionsofStateIaw may* shy erormœelimitedthanthosedescer/- dbelow.)

PRIVATESUITRIGHTS              TitleVIIoftheCivilRightsAd,theAmericanswithDisabilitiesAct(ADA),
                               the GeneticInformationNondiscriminationAd (GINA),œ theAge
                               Discrimination in EmploymentAG (ADEA):
Inorderto pursue thismatterfurther1youmustfile aIawsuitagainstthe respondentts)namedinthe chargewithin
90 davs ofthe date you recelve thls Notlce. Therefore,you should keep a record ofthis e te. Once this 90-
day period is over,yourrightto sue based on the charge referred to in this Noti
                                                                              ce willbe I
                                                                                        ost. I
                                                                                             fyou intend to
consultan attorney,you should do go prom ptly. Give yourattorney a copy ofthis Notice,and its envelope,and tell
him orherthe date you recei ved it. Furthermore,in orderto avoid anyquestion thatyou did x tactin a tim ely
manner,itisprudentthatyoursuitbefiled within 90days ofthedatethis Noticewas mall# to you (as
indicatedwherethe Notice issigned)orthedateofthe postmark,ifIater.
YourIawsui tmaybefiled inU.S.DistrictCourtora State coud ofcompetentjurisdiction.lusually,theappropriate
state coud isthe generalci
                         viltrialcoud.) W hetheryoufile in FederalorStatecoud isa mattœ foryou to decide
aftertalking to yourattorney. Filing this Notice is notenough. You m ustfile a ''com plaintnthatcontains a short
statem entofthe facts ofyourcase which showsthatyou are entitled to relief. Couds often require thata copy of
yourcharge mustbe attached to the complaintyou file in coud. Ifso,you should remove yourbrt    - h date from the
charge.Some courtswillnotacceptyourcom plaintwhere the charge includes a date ofbirth. Ycursuitmay include
any matteralleged in the charge or,to the extentperm itted by coud decisions,m atters like orrelated to the matters
alleged in the chaqge. Generall
                              y,sui
                                  ts are broughtin the State where the alleged unlawfulprœ tice occurred,butin
som e cases can be broughtwhere relevantemploymentrecords are kept,where the em ploymentwould have
been,orwhere the respondenthas its main office. lfyou have sim ple questions,you usuallycan getanswers from
the office ofthe clerk ofthe coud w here you are bringing suit,butdo notexpectthatoffice to v ite yourcomplaint
orm ake Iegalstrategy decisionsforyou.                               '

PRIVATESUITRIGHTS -- EqualPayAct(EPA):
EPA suitsmustbefiled incourtwithin2 years (3 yearsforwillfulviolations)ofthe alleged EPA underpayment:back
pay due forviolations thatoccurred more than 2 vears (3 vearslbefore you file suitm ay notbe collectible. For
exam ple,ifyou were underpai  d underthe EPA forwork perform ed from 7/1/08 to 12/1/08,you should file suit
before 7/1/10 - not12/1/10 --in orderto recoverunpaid wages due forJuly 2008. This time Iimitforfiling an EPA
suitis separate from the 90-day filing period underTitle Vll,the ADA,GINA orthe ADEA referred to above.
Therefore,ifyou also plan to sue underTi   tle VIl,the ADA,GINA orthe ADEA,in addition to suing on the EPA
claim,suitm ustbe filed within 90 days ofthis Notice and within the 2-or3-yearEPA back payrecovery period.

ATTORNEY REPRESENTATION -- Title VII,the ADA or GINA:

l
fyoucannotafford orhave beenunabletoobtaina Iawyertorepresentyou,the U.S.DistrictCoM havingjurisdiction
in yourcase m ay,in Iim ited circumstances,assi
                                              styou in obtaining a Iawyer. Requests forsuch a qistance mustbe
madetotheU.S.DistrictCourtintheform and manneritrequires(youshouldbeprepared to exm inindetailyour
effortstoretainanattorney).Requestsshould bemade wellbefore the endofthe90-dayperiodmentionedabove,
because such requests do notrelieveyou ofthe requirem entto bring suitwithin 90 days.

ATTORNEY REFERRALAND EEOC ASSISTANGE                      AIIStatutes:
You maycontactthe EEOC representati    ve shown on yourNotice ifyou need help in finding a laww rorifyou have any
questionsaboutyourI egalrights,including advice on which U.S.DistrictCoud can hearyourcase. I    fyou need to
inspectorobtain a copy ofinform ationin EEOCY file on the charge,please requestitpromptly in e iting and provide
yourchargenumber(asshownonyourNotice).W hile EEOC destroo chargeslesafteracedaintime,allchargefiles
are keptforatIeast6 months afterourIastactionon the case.Therefore,ifyou 5le suitand wantto review the charge
file,please make yourreview requestwithin 6months ofthis Notice.(Beforefilingsui
                                                                               t,anyrm uestshould be
madewithinthe next90 days.)
              IF FOU FILE SUIT,PLEASE SEND A COPY OF FO&a COURTcOM8LAl&F TO THIS OFFICE.
    Case 4:20-cv-01774 Document 1 Filed on 05/21/20
                                               o   oin TXSD Page 5 of 5
                                                o œc


                                               ljg
                                                 o-
                                                  *j
                                                   w
                                                          * .
                                                          w
                                               tj.
                                                s .%c!
                                               '> 7rO
                                                     e
                                               -          1 m oo
                                                          -oo
                                             N                *

!
1
!
1




                                                                              (   '


                                                                                  '
                                                                                      (9
                                                                                      lt-J
                                                                                      154
                                                                                      .#*%

                                                                              6       I:.
                                                                                        f.
                                                                                       $:.
                                                                                       t$.
                                                                                      l':..b
                                                                                      Iv *
                                                                                      j'
                                                                                       .4




                                                   **-4
                                                   =                   &
                                                   = Q                 &
                                                    >
                                                   m 2m +
                                                        c
                                                                       *
                                                   % = f           *   >%
                                                    t              m
                                                   =o = o
                                                        &          Z    3
                                                   m O
                                                     d             y
                                                                   D    *:1
                                                                       .2
                                                   =                   -
                                                    b1 a           m m
                                                   =% >
                                                   %               = :
                                                   >' 'Q
                                                       - g.
                                                    om a           o t
                                         G         a oq *
                                                   .    >
                                                    H - o
                                                                   I Q.
                                          o'
                                                   .

                                                   zG
                                                    -x             m mï
                                                                   o
